Fisk, J.
(concurring specially). I concur in the conclusion arrived at in the forgoing opinion; but in doing so I deem it unnecessary to express any opinion upon the question whether by section 5690, Rev. Codes 1905, the legislative intent was to depart from the well-established rule of the common law relieving the carrier from liability occasioned solely by the shipper’s negligence. Conceding the law to be that the carrier is relieved from liability for loss occasioned solely by the negligence of the shipper, as at common law, which is the most favorable rule that is or can be contended for by appellant, still the order appealed from must be affirmed, for the reasons stated in the latter portion of the opinion, which meet with my approval.